Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment submitted by Applicant on July 21st, 2022 has been received and entered.

Claims 2, 9, 19, 27-35 and 41 are canceled.

Claims 1, 3-8, 10-18, 20-26 and 36-40 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is KAWAMURA et al. (U.S. Patent No. 11,074,964).  KAWAMURA et al. discloses an integrated assembly includes a second over a first deck, wherein the first and second decks have memory regions, each region includes first and second memory regions, a sense amplifier circuitry regions being associated with an even and odd portion of the circuit.  KAWAMURA et al. fail to show or suggest the limitations of a first sense amplifier configured to receive information from the first memory cell and the third memory cell; and a second sense amplifier configured to receive information from the second memory cell, wherein the first memory cell and the third memory cell are configured to store the same information (claim 1); or a third digit line coupled to the third memory cell, wherein the first sense amplifier is coupled to the first and the third digit lines, and the second sense amplifier is coupled to the second digit line, the first deck further comprises a fourth digit line positioned adjacent to the first digit line, and the fourth digit line is coupled to a ground voltage (claim 3); or the first sense amplifier is coupled to the first and the third digit lines, and the second sense amplifier is coupled to the second digit line, the first digit line and the third digit line are charged to a first reference voltage as part of a read operation, and the second digit line is charged to a second reference voltage different than the first reference voltage as part of the read operation (claim 4); or a second sense amplifier configured to receive information from the second memory cell, wherein the first memory cell and the third memory cell are configured to operate over a first charge range, and the second memory cell is configured to operate over a second charge range (claims 5-6); or a second digit line coupled to the sense amplifier and to the second memory cell; a third digit line positioned adjacent to the first digit line; and a fourth digit line positioned adjacent to the second digit line, wherein the third digit line and the fourth digit line are coupled to a ground voltage (claims 7-8, 10-13); the second memory deck including a plurality of memory cells arranged at the-second intersection intersections of a plurality of second word lines and a plurality of second digit lines; and a plurality of sense amplifiers each coupled to one of the plurality of first digit lines and one of the plurality of second digit lines, wherein the first input terminal is coupled to an associated one of the plurality of first digit lines and the second input terminal is coupled to an associated one of the plurality of second digit lines (claims 14-15); or the first memory deck further comprises a plurality of third digit lines, each of the plurality of first digit lines being adjacent to at least one of the plurality of third digit lines, the second memory deck further comprises a plurality of fourth digit lines, each of the plurality of second digit lines being adjacent to at least one of the plurality of fourth digit lines, and the plurality of third digit lines and the plurality of fourth digit lines are coupled to a ground voltage (claim 16, 18); a plurality of sense amplifiers each coupled to one of the plurality of first digit lines and one of the plurality of second digit lines, wherein the first memory deck further comprises a plurality of third digit lines, selected ones of the plurality of first word lines and selected ones the plurality of second digit lines are charged to a first reference voltage as part of a read operation, and selected ones of the plurality of third digit lines are charged to a second reference voltage different than the first reference voltage as part of the read operation (claim 17); a sense amplifier region positioned between the first region and the second region, the sense amplifier region including a sense amplifier; and a second memory deck stacked on the first memory deck, wherein the sense amplifier is coupled to the first digit line and the second digit line (claims 20-26); or a first memory cell region comprising a first plurality of digit lines coupled to respective ones of a first plurality of sense amplifiers and a second plurality of digit lines coupled to a ground voltage (claims 36-40).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827